Pee Ctjbiam.
This was an action for damages caused .by a fire which destroyed clothing, jewelry and money belonging to the plaintiff.
The complaint charged defendant with negligence in delivering to plaintiff gasolene, or a mixture of gasolene and kerosene, instead of kerosene wihich she purchased from him. The oil was delivered in a red can. The contents of the can were poured by defendant into the tank of an oil stove in a summer cottage at Lake Minnetonka, which plaintiff and a number of high school girls were to occupy over a week end. When the store was lighted it did not burn properly. Plaintiff left it burning and went out on the lake in a boat with her companions. A short time thereafter they observed a burst of flame in that part of the cottage where the stove was placed. Plaintiff’s personal effects, which she had left in the cottage, were destroyed before she could get back to the shore of the lake.
An expert witness testified that kerosene does not explode when afire and that gasolene vaporizes when exposed to the air and forms a highly explosive gas. He was of the opinion that there must have been some gasolene in the tank of the oil stove, which leaked out and vaporized to such an *473extent as to cause a burst of flame when tbe gas generated was. ignited by tbe flame of tbe burner of- tbe stove.
On tbe other band, defendant -testified that tbe can in wbicb be delivered tbe oil was one kept in bis own bouse to fill bis own -oil stove; that, though it was a red can, .be never used it for gasolene; that be bad a barrel of kerosene from which be filled tbe can, and that on the occasion in question be filled it as usual from tbe barrel and then poured tbe contents of tbe can into tbe tank of tbe oil stove in tbe cottage occupied by plaintiff. He kept an automobile, -but testified that be bad no gasolene on his premises except that which was in tbe tank of bis car.
There is little evidence to support a finding that there was gasolene in tbe can from wbicb tbe tank of tbe oil stove was filled. We would have been better satisfied if tbe findings bad been in defendant’s favor, but we cannot say there is no evidence reasonably tending to support them. That is tbe only question raised by .the assignments of error, and therefore tbe order denying a new trial is affirmed.